ACCEPTED
                                                                                                  03-15-00298-CR
                                                                                                          5977946
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                 m S T R I C T ATTORNEY'S OFFICE                                             7/8/2015 12:02:01 PM
                                                                                                JEFFREY D. KYLE
                     33-° & 424™ J u d i c i a l D i s t r i c t s                                         CLERK

                                         COUNTIES O F
                          B I . A N C O • B U B N B T • I X A N O * SAN S A B A
                                                                               FILED IN
                                                                        3rd COURT OF APPEALS
                                Wiley B. McAfee                             AUSTIN, TEXAS
                                       District Attorney                7/8/2015 12:02:01 PM
                                                                          JEFFREY D. KYLE
                                      July 08, 2015                             Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
Austin, TX 78711

Re:      Case No. 03-15-00298-CR; Jannes Bradley Warden v. The State of Texas
         Appeal from Cause No. 41100 In the 424th District Court of Burnet County

Dear Mr. Kyle:

      Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, In the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard(g)co.llano.tx.us
         Texas State Bar No. 03353500

                                                         Sincerely,


                                                         Gary3V. ^layard
                                                         Assistant District Attorney

cc:      Ms. Paula Michelle Moore
         Attorney for Appellant
         1008 n. Water St.
         Burnet, TX 78611




      811 Beny Stre^ • P.O. Box 725 • Uaiw. Texas 78843 • 325-247-5755 • Fax 325-247-5274